DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 10 of a system), or manufacture (claim 19, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
wherein the plurality of measurement logs encode, for each well location, a plurality of parameters; 
based on applying a petrophysical model to the plurality of measurement logs, determining the plurality of parameters; 
based on a portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters” such a prediction is abstract information derived by calculation.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “accessing a plurality of measurement logs from more than one well locations of a reservoir” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-9  are merely extensions of abstract ideas with no additional elements or only generic elements.  Although claim 4 recites “cross plotting a parameter,” cross plotting is merely a part of the mathematical algorithm and plotting it is a well-understood, routine, and conventional manner of displaying algorithm results.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
accessing a plurality of measurement logs taken from more than one well locations of a reservoir, wherein the plurality of measurement logs encode, for each well location, a plurality of parameters; 
based on applying a petrophysical model to the plurality of measurement logs, determining the plurality of parameters; 
based on at least a portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness; and predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters” such a prediction is abstract information derived by calculation.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “accessing a plurality of measurement logs from more than one well locations of a reservoir” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 11-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 11-18 are merely extensions of abstract ideas with no additional elements or only generic elements. Although claim 13 recites “cross plotting a parameter,” cross plotting is merely a part of the mathematical algorithm and plotting it is a well-understood, routine, and conventional manner of displaying algorithm results.
The limitations have been considered individually and as a whole and do not amount to  significantly more than the abstract idea.

Evaluating claim 19, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
accessing a plurality of measurement logs taken from more than one well locations of a reservoir, wherein the plurality of measurement logs encode, for each well location, a plurality of parameters; 
based on applying a petrophysical model to the plurality of measurement logs, determining the plurality of parameters; 
based on at least of portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters” such a prediction is abstract information derived by calculation.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “accessing a plurality of measurement logs from more than one well locations of a reservoir” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a non-transitory computer-readable medium,” “a processor” and “memory having instructions stored thereon” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim 20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 20 are merely extensions of abstract ideas with no additional elements or only generic elements.  Although claim 20 recites “cross plotting a parameter,” cross plotting is merely a part of the mathematical algorithm and plotting it is a well-understood, routine, and conventional manner of displaying algorithm results.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0154856 (Valero) in view of US Publication 2019/0293815 (Jocker).

Regarding claim 1, Valero discloses a computer-implemented method (“A method, article and system” [Abstract]), comprising: 
wherein the plurality of measurement logs encode, for each well location, a plurality of parameters (The Examiner interprets the term “encode” generally as storing or transmitting digital data, described in paragraph [0069] of the instant specification.
“downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for easy attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole” [0023]); 
based on a model, determining the plurality of parameters (“cause the computer to perform forward modeling based at least in part on an acoustic model of the formation to generate modeled acoustic waveforms. Still further, the instructions cause the computer to execute providing at least one slowness estimate based at least in part on the modeled waveforms” [0006] “FIG. 8 is a flow diagram depicting a technique to determine and compare slowness estimates derived from measured and modeled waveforms according to an example implementation” [0018]); 
based on a portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness (“as the dispersion curves depend on the slowness of the formation, the semblance computation is performed for a series of the shear slowness values. The shear slowness is then determined based on the maximum semblance. [0053], “the formation categories may be the following: fast, intermediate, slow, very slow and extremely slow formation types. Each type is defined by the minimum and maximum expected value for the compressional slowness and the Vp/Vs ratio” [0047]); and 
predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031]).
Valero does not explicitly disclose:
accessing a plurality of measurement logs from more than one well locations of a reservoir
applying a petrophysical model to the plurality of measurement logs
However, a like reference Jocker teaches “one or more workflows can process petrophysical logs in order to estimate formation properties such as the bulk density of the formation” [0157].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero to use petrophysical logs as taught by Jocker to accurately characterize the formation.

Regarding claim 2, the combination of Valero and Jocker generally discloses the above method, and further Jocker teaches the  plurality of parameters comprise: a bulk density, and a resistivity (“one or more workflows can process petrophysical logs in order to estimate formation properties such as the bulk density of the formation” [0157], “block 512 is an acquisition and/or process block for image and/or 3D resistivity logs” [0145]).
Regarding claim 3, the combination of Valero and Jocker generally discloses the above method, and further Jocker teaches the plurality of measurement logs are based on gamma ray measurements performed at the more than one well locations of the reservoir (“a workflow may include emission of neutrons by a pulsed neutron generator (PNG) of a tool to induce emission of gamma rays from a formation via interactions such as inelastic scattering interactions and thermal neutron capture interactions, which can produce gamma rays with a specific set of characteristic energies” [0070]).

Regarding claim 4, the combination of Valero and Jocker generally discloses the above method, and further Valero discloses cross plotting a parameter from the plurality of parameters with a metric that is based on the compressional formation slowness and the shear formation slowness (“cross-plot of the Vp/Vs ratio versus compressional slowness is built as a final check of the quality of the outputs” [0061], “the integrated slowness determination engine 114 applies a two-parameter inversion for formation shear and environmental slowness to mitigate errors due to input parameter inaccuracies and model errors” [0058]).

Regarding claim 5, the combination of Valero and Jocker generally discloses the above, and further Valero discloses the metric comprises a ratio of the compressional formation slowness and the shear formation slowness (“the formation categories may be the following: fast, intermediate, slow, very slow and extremely slow formation types. Each type is defined by the minimum and maximum expected value for the compressional slowness and the Vp/Vs ratio” [0047], “the integrated slowness determination engine 114 applies a two-parameter inversion for formation shear and environmental slowness to mitigate errors due to input parameter inaccuracies and model errors” [0058]).

Regarding claim 10, Valero discloses a computer system comprising one or more processors (“A method, article and system” [Abstract] “processor-based integrated slowness determination engine” [0007]), configured to perform operations of: 
wherein the plurality of measurement logs encode, for each well location, a plurality of parameters (“downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for easy attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole” [0023]); 
based a model, determining the plurality of parameters (“cause the computer to perform forward modeling based at least in part on an acoustic model of the formation to generate modeled acoustic waveforms. Still further, the instructions cause the computer to execute providing at least one slowness estimate based at least in part on the modeled waveforms” [0006] “FIG. 8 is a flow diagram depicting a technique to determine and compare slowness estimates derived from measured and modeled waveforms according to an example implementation” [0018]); 
based on at least a portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness (“as the dispersion curves depend on the slowness of the formation, the semblance computation is performed for a series of the shear slowness values. The shear slowness is then determined based on the maximum semblance. [0053], “the formation categories may be the following: fast, intermediate, slow, very slow and extremely slow formation types. Each type is defined by the minimum and maximum expected value for the compressional slowness and the Vp/Vs ratio” [0047]); and 
predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031]).
Valero does not explicitly disclose:
accessing a plurality of measurement logs from more than one well locations of a reservoir
applying a petrophysical model to the plurality of measurement logs.
However, a like reference Jocker teaches “one or more workflows can process petrophysical logs in order to estimate formation properties such as the bulk density of the formation” [0157].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero to use petrophysical logs as taught by Jocker to accurately characterize the formation.

Regarding claim 11, the combination of Valero and Jocker generally discloses the above system, and further Jocker teaches the plurality of parameters comprise: a bulk density, and a resistivity (“one or more workflows can process petrophysical logs in order to estimate formation properties such as the bulk density of the formation” [0157]).

Regarding claim 12, the combination of Valero and Jocker generally discloses the above system, and further Jocker teaches the plurality of measurement logs are based on gamma ray measurements performed at the more than one well locations of the reservoir (“a workflow may include emission of neutrons by a pulsed neutron generator (PNG) of a tool to induce emission of gamma rays from a formation via interactions such as inelastic scattering interactions and thermal neutron capture interactions, which can produce gamma rays with a specific set of characteristic energies” [0070]).

Regarding claim 13, the combination of Valero and Jocker generally discloses the above system further Valero discloses cross plotting a parameter from the plurality of parameters with a metric that is based on the compressional formation slowness and the shear formation slowness (“cross-plot of the Vp/Vs ratio versus compressional slowness is built as a final check of the quality of the outputs” [0061], “the integrated slowness determination engine 114 applies a two-parameter inversion for formation shear and environmental slowness to mitigate errors due to input parameter inaccuracies and model errors” [0058]).

Regarding claim 14, the combination of Valero and Jocker generally discloses the above system further Valero discloses the metric comprises a ratio of the compressional formation slowness and the shear formation slowness (“the formation categories may be the following: fast, intermediate, slow, very slow and extremely slow formation types. Each type is defined by the minimum and maximum expected value for the compressional slowness and the Vp/Vs ratio” [0047], “the integrated slowness determination engine 114 applies a two-parameter inversion for formation shear and environmental slowness to mitigate errors due to input parameter inaccuracies and model errors” [0058]).

Regarding claim 19, Valero discloses a non-transitory computer-readable medium comprising software instructions that, when executed by a computer processor, cause the computer processor to perform operations of (“a non-transitory computer readable storage medium to store instructions that when executed by a computer cause the computer to provide at least one slowness estimate for” [0006]): 
wherein the plurality of measurement logs encode, for each well location, a plurality of parameters (“downhole tools and systems are provided that utilize arrays of sensing devices that are configured or designed for easy attachment and detachment in downhole sensor tools or modules that are deployed for purposes of sensing data relating to environmental and tool parameters downhole, within a borehole” [0023]); 
based on a model, determining the plurality of parameters (“cause the computer to perform forward modeling based at least in part on an acoustic model of the formation to generate modeled acoustic waveforms. Still further, the instructions cause the computer to execute providing at least one slowness estimate based at least in part on the modeled waveforms” [0006] “FIG. 8 is a flow diagram depicting a technique to determine and compare slowness estimates derived from measured and modeled waveforms according to an example implementation” [0018]); 
based on at least of portion of the plurality of parameters, calculating a compressional formation slowness and a shear formation slowness (“as the dispersion curves depend on the slowness of the formation, the semblance computation is performed for a series of the shear slowness values. The shear slowness is then determined based on the maximum semblance. [0053], “the formation categories may be the following: fast, intermediate, slow, very slow and extremely slow formation types. Each type is defined by the minimum and maximum expected value for the compressional slowness and the Vp/Vs ratio” [0047]); and 
predicting a fluid type at the more than one well locations of the reservoir based on combining the compressional formation slowness and the shear formation slowness with at least one of the plurality of parameters (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031]).
Valero does not explicitly disclose:
accessing a plurality of measurement logs from more than one well locations of a reservoir
applying a petrophysical model to the plurality of measurement logs
However, a like reference Jocker teaches “one or more workflows can process petrophysical logs in order to estimate formation properties such as the bulk density of the formation” [0157].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero to use petrophysical logs as taught by Jocker to accurately characterize the formation.

Claims 6-7, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0154856 (Valero) in view of US Publication 2019/0293815 (Jocker) and US Publication 2012/0147704 (Xian).

Regarding claim 6, the combination of Valero and Jocker generally discloses the above, and further Valero discloses predicting a fluid type at the more than one well locations of the reservoir comprises performing a classification of the fluid type (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031]) based on the cross plotting (“cross-plot of the Vp/Vs ratio versus compressional slowness” [0061]). 
Valero does not explicitly disclose classification of the fluid type based on the cross plotting.  However, a like reference Xian teaches “The cross-plots may be used to identify characteristics of the reservoir such as lithology, porosity, fluid types, saturation, etc. [0018]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker for the cross plots to identify fluid types as taught by Xian to accurately characterize the reservoir fluids.

Regarding claim 7, the combination of Valero and Jocker generally discloses the above method, and further Xian teaches the classification of the fluid type is performed without determining an elastic rock property or a seismic velocity (“the cross-plot of the rock physics model may be used to identify key interests such as lithology, fluid types,”[0036]).
Regarding claim 15, the combination of Valero and Jocker generally discloses the above system, and further Valero discloses predicting a fluid type at the more than one well locations of the reservoir comprises: performing a classification of the fluid type (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031]) based on the cross plotting (“cross-plot of the Vp/Vs ratio versus compressional slowness” [0061]). 
Valero does not explicitly disclose classification of the fluid type based on the cross plotting.  However, a like reference Xian teaches “The cross-plots may be used to identify characteristics of the reservoir such as lithology, porosity, fluid types, saturation, etc. [0018]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker for the cross plots to identify fluid types as taught by Xian to accurately characterize the reservoir fluids.

Regarding claim 16, the combination of Valero and Jocker generally discloses the above system, and further Xian teaches the classification of the fluid type is performed without determining an elastic rock property or a seismic velocity (“the cross-plot of the rock physics model may be used to identify key interests such as lithology, fluid types,”[0036]).

Regarding claim 20, the combination of Valero and Jocker generally discloses the above system, and further Valero discloses: cross plotting a parameter from the plurality of parameters with a metric that is based on the compressional formation slowness and the shear formation slowness (“The speeds at which the aforementioned waves travel are affected by various properties of the downhole environment, such as the rock mechanical properties, density and elastic dynamic constants, the amount and type of fluid present in the formation, the makeup of rock grains, the degree of inter-grain cementation and so forth. Therefore, by measuring the speed of sonic wave propagation in the borehole, it is possible to characterize the surrounding formations based on sensed parameters relating to these properties. The speed, or velocity of a given sonic wave, or waveform, may be expressed in terms of the inverse of its velocity, which is referred to herein as the “slowness”[0031], “cross-plot of the Vp/Vs ratio versus compressional slowness” [0061]). 
Valero does not explicitly disclose wherein predicting a fluid type at the more than one well locations of the reservoir comprises: performing a classification of the fluid type based on the cross plotting.
 However, a like reference Xian teaches “The cross-plots may be used to identify characteristics of the reservoir such as lithology, porosity, fluid types, saturation, etc. [0018]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker for the cross plots to identify fluid types as taught by Xian to accurately characterize the reservoir fluids.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0154856 (Valero) in view of US Publication 2019/0293815 (Jocker) and US Publication 2016/0341834 (Bartetzko).

Regarding claim 8, the combination of Valero and Jocker generally discloses the above method, and but does not explicitly disclose calibrating at least one the plurality of parameters to core sample measurements, wherein the core sample measurements comprise:  a porosity measurement, and a saturation measurement, and wherein the core sample measurements are based on nuclear magnetic resonance (NMR) of core samples taken at the more than one well locations of the reservoir.
However, a like reference Bartetzko teaches “Samples of suitable data include well logs, such as resistivity, acoustic compressional or shear slowness, formation density, magnetic resonance, pulsed neutron, gamma ray, spontaneous potential, and neutron porosity logs, or a combination thereof” [0039] “ parameter sensors (or sensor assemblies such as LWD subs) are configured for measurements relating to the formation, borehole, geophysical characteristics and/or borehole fluids. This data may include resistivity, dielectric constant, water saturation, porosity, density, permeability, natural and spectral radioactivity, pulsed neutron data, nuclear magnetic resonance, chemical composition, acoustic velocity and acoustic travel time. [0029]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker to use NMR of core samples for porosity and saturation as taught by Bartetzko to accurately characterize the reservoir.

Regarding claim 17, the combination of Valero and Jocker generally discloses the above system, and but does not explicitly disclose the operations further comprise: calibrating at least one the plurality of parameters to core sample measurements, wherein the core sample measurements comprise: a porosity measurement, and a saturation measurement, and wherein the core sample measurements are based on nuclear magnetic resonance (NMR) of core samples taken at the more than one well locations of the reservoir.
However, a like reference Bartetzko teaches “Samples of suitable data include well logs, such as resistivity, acoustic compressional or shear slowness, formation density, magnetic resonance, pulsed neutron, gamma ray, spontaneous potential, and neutron porosity logs, or a combination thereof” [0039] “ parameter sensors (or sensor assemblies such as LWD subs) are configured for measurements relating to the formation, borehole, geophysical characteristics and/or borehole fluids. This data may include resistivity, dielectric constant, water saturation, porosity, density, permeability, natural and spectral radioactivity, pulsed neutron data, nuclear magnetic resonance, chemical composition, acoustic velocity and acoustic travel time. [0029]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker to use NMR of core samples for porosity and saturation as taught by Bartetzko to accurately characterize the reservoir.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0154856 (Valero) in view of US Publication 2019/0293815 (Jocker) and US Publication 2013/0345983 (Guo).

Regarding claim 9, the combination of Valero and Jocker generally discloses the above method, but does not explicitly disclose applying one or more environmental corrections to the plurality of measurement logs before applying the petrophysical model to the plurality of measurement logs.
However, a like reference Guo teaches “environmental corrections are applied to the measured log to remove borehole mud weight and salinity, casing, and cement. Logging service companies publish chart books for all their tools. For instance, "Schlumberger Log Correction Charts," a Schlumberger publication (2010)” [0037].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker to use NMR of core samples for porosity and saturation as taught by Guo to accurately characterize the reservoir.

Regarding claim 18, the combination of Valero and Jocker generally discloses the above system, but does not explicitly disclose the operations further comprise: applying one or more environmental corrections to the plurality of measurement logs before applying the petrophysical model to the plurality of measurement logs.
However, a like reference Guo teaches “environmental corrections are applied to the measured log to remove borehole mud weight and salinity, casing, and cement. Logging service companies publish chart books for all their tools. For instance, "Schlumberger Log Correction Charts," a Schlumberger publication (2010)” [0037].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Valero and Jocker to use NMR of core samples for porosity and saturation as taught by Guo to accurately characterize the reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857